Title: To James Madison from Thomas Jefferson, 17 March 1807
From: Jefferson, Thomas
To: Madison, James



March 1807

the article against impressment to be a sine qua non.
So also the withdrawing or modifying the declaration
endeavor to alter the E. India article by restoring Jay’s Art. 8.  Avoid if possible the express abandonmt of free ships free goods
10.  Define blockade according to the British note formerly recd.
17.  Expunge stipuln to recieve their vessels of war & treat officers with respect
reserve the right to indemnificns.
agree not to employ their seamen.
